Citation Nr: 0518746	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty for training from May 1983 to 
July 1983 and from June 1984 to August 1984, and periods of 
inactive duty training, including from October 14, 1994 to 
October 16, 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO) 
in Wichita, Kansas.  In March 1996, the RO denied the 
veteran's claims for service connection for arthritis and 
fibromyalgia.  The veteran appealed, and in January 1999, the 
Board denied the claims.  The veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated March 16, 2001, granted a Joint 
Motion for Remand and to Stay Proceedings.  In February 2002, 
the Board remanded the claims for additional development.  In 
December 2002, the RO denied claims for service connection 
for dermatitis, and for depression.  In March 2003, the RO 
denied a claim that new and material evidence had been 
submitted to reopen a claim for service connection for a left 
knee disability.  In April 2003, the Board remanded the 
claims for additional development.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in April 2005.  A transcript of the hearing 
testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Considering the length of time that some of the veteran's 
claims have been pending, as discussed above, the Board 
sincerely regrets the additional delay that will ensue 
because of this remand.  However, during the veteran's 
personal hearing, held in April 2005, he testified that he 
had been awarded Social Security disability benefits.  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
After the hearing, the veteran's attorney submitted a copy of 
an evaluation done in 2001, in connection with determining 
his continued eligibility to receive SSA benefits, but the 
original SSA's decision, and the medical reports supporting 
the decision, are not of record.  The attorney stated no 
other relevant records needed to be obtained and requested 
that the Board proceed; however, without the original 
decision in evidence, it would be highly speculative as to 
what information would be contained therein, and it would be 
potentially prejudicial to the veteran if the Board were to 
decide his claims at this time.  It is unfortunate that the 
fact the veteran is receiving SSA disability benefits was not 
learned until his hearing, but the deficiency in the evidence 
must be corrected since VA is now on notice that potentially 
relevant evidence exists that is not in the claims file.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of any determination on claims for 
disability benefits, to include all 
medical and administrative records upon 
which its determination regarding the 
veteran's entitlement to disability 
benefits was made.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the claims remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
of time to respond thereto.  Thereafter, 
the case should be returned to the Board, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


